Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification, and response filed Mar. 29, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1-3 are currently pending.
Claims 1 and 2 are amended.
	Claims 4 and 5 are cancelled. 
	Claims 1-3 have been considered on the merits.

Specification Objections
	The Specification objections are withdrawn due to amendment.
Claim Objections
	The claim objections are withdrawn due to amendment.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  

Claim Rejections - 35 USC § 103
Applicant’s arguments, see Section IV of Remarks (pg. 4-8), filed Mar. 29, 2021, with respect to the rejection of claims 1-3 under 35 USC § 103 over Detamore in view of Moehlenbruck have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Illien‐Jünger in view of Detamore and Moehlenbruck.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Illien‐Jünger et al. (Journal of Orthopaedic Research, Dec. 1, 2015) (ref. of record) in view of Detamore et al. (WO 2015/048317 A1) (ref. of record) and Moehlenbruck et al. (US 6,723, 335 B1).
Illien‐Jünger teaches a similar method of preparing a bovine nucleus pulposus cell matrix solution for the repair of intervertebral disc (abstract).  With respect to claim 1 step (a), Illien‐Jünger teaches lyophilizing bovine nucleus pulposus tissue (would inherently contain notochordal cells and the lyophilizing would result in the destruction of the cells and make the tissue dry and brittle) (pg. 877 Col. 1 para. 3-4).  With respect to claim 1 step (b), Illien‐Jünger teaches treating the tissue to decellularize the tissue and that the decellularization process removes cellular antigens while maintaining many ‐Jünger further teaches the treatment removes a significant amount of DNA and based on the data in Figure 3, at least 80% removal (Fig. 3 and pg. 880 para. 2).  Figure 3 C shows native EMC containing about 0.275 µg/ml DW DNA content and matrix compositions produced by decellularization conditions B and C containing about 0.04 µg/ml DW DNA content which is approximately an 85% decrease.  With respect to claim 1 step (c), Illien‐Jünger teaches the tissue is further lyophilized following the decellularization treatment (pg. 877 Col. 2 para. 1). With respect to claim 1 step (d), Illien‐Jünger teaches the decellularized and lyophilized tissue is rehydrated in medium and forms a viscose tissue matrix (dissolved in a carrier solvent and forms a gel) (pg. 878 Col. 1 para. 3)
Illien‐Jünger does not teach the method where after lyophilizing the decellularized composition, the composition is pulverized into a notochordal cell matrix powder as recited in claim 1 step (c).  However, Detamore teaches a similar method of preparing a porcine cartilage cell matrix solution for the repair of bone and cartilage tissue (0001 and 0006) where the decellularized composition is further lyophilized and cryo-ground into a fine powder (pulverizing the treated material) (0145).  Additionally, with respect to claim 1 step (d), Detamore teaches solubilizing the powder tissue in solution or formulating the powder tissue in a hydrogel which can be injected (0011, 0012, and 0108) and particle size can be controlled (0007).  In additional support, Moehlenbruck teaches a similar method of preparing a notochordal cell matrix solution for the repair of intervertebral discs (abstract and Col. 4 lines 6-32) where the nucleus ‐Jünger teaches tissue-grinding the nucleus pulposus tissue to increase the surface area and generate small pieces of tissue that can be suspended for easy implantation by pipette or syringe (pg. 877 Col. 1 para. 4).  Accordingly, at the effect time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Illien‐Jünger to further pulverize the composition after decellularization and a second step of lyophilizing for the benefit of generating a powder which can be formulated into a hydrogel that is injectable as taught by Detamore and Moehlenbruck.  It would have been obvious to one of ordinary skill in the art to modify the method of Illien‐Jünger to further pulverize the composition after decellularization and a second step of lyophilizing so that an appropriate powder or desired particle size could be generated for the injection of the composition once dissolved in a solvent as taught by Detamore.  Additionally, one of ordinary skill in the art would have had reasonable expectation of success in modifying the method of Illien‐Jünger to further pulverize the composition after decellularization and a second step of lyophilizing, since Detamore and Moehlenbruck teach similar methods of preparing cartilage cell matrix solutions for the repair of bone and cartilage tissue where the tissue is further pulverized to a desired particle size and for the benefit of making it injectable. 
‐Jünger does not teach the notochordal pulposus is porcine as recited in claim 1.  However Moehlenbruck teaches a similar method of preparing a notochordal cell matrix solution for the repair of intervertebral discs (abstract and Col. 4 lines 6-32) using porcine notochordal pulposus tissue (Col. 8 lines 28-36).  Moehlenbruck teaches nucleus pulposus tissue from other vertebrates may also be used including human, porcine, bovine and ovine (Col. 8 lines 28-36).  At the time of the claimed invention, one of ordinary skill in the art would have been motivated to modify the teachings of Illien‐Jünger in such a way that the source of the nucleus pulposus tissue is porcine for the purpose being able generate a notochordal cell matrix solution for regenerating intervertebral disc.  Furthermore, it would have been obvious to one skilled in the art to have further modified Illien‐Jünger such that the source of the nucleus pulposus tissue is porcine, since methods of generating a notochordal cell matrix solutions for the repair of intervertebral discs were known to use porcine tissue sources as taught by Moehlenbruck.  Such a modification merely involves the substitution of one known source of nucleus pulposus tissue for another for the generation of a notochordal cell matrix solutions for the repair of intervertebral discs.
Although the combined teachings of Illien‐Jünger and Moehlenbruck teach the claimed use of porcine notochordal cell matrix solution for purposes of regenerating disc vertebra as recited in claim 1, the method of the prior art references is the same as that claimed by applicant.  The preamble fails to limit the structure of the claimed invention and the statement is considered a statement of purpose or intended use of the corresponding invention.   “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the 
Claim 1 step (b) and claims 2 and 3 contains wherein clauses that recites the intended result of the method rather than requiring an additional step be performed.  For instance claim 1 step (b) contains the wherein clause “wherein the treatment results in at least 80% removal of porcine nucleic acids from the porcine nucleus pulposus tissue while substantially maintaining porcine protein content within the porcine nucleus pulposus tissue”.  MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Therefore since these claims only recite the results of the steps, then art reading on claims 2 and 3 will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.  It is noted that Illien‐Jünger teaches the decellularized matrix can support mesenchymal stem cell proliferation and GAG (glycosaminoglycan) production (pg. 882 para. 2).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejections are maintained.  

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of copending Application No. 16/261771.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of preparing a notochordal cell matrix solution or gel using the same steps and the limitations of the instant claims 1-3 are recited by claims 1-3 of Application No. 16/261771, respectively.  Although, the method of Application No. 16/261771 states a different use of the notochordal cell matrix, as a bioactive lubricant for an osteoarthritic joint, in claim 1 the preamble fails to limit the structure of the claimed invention and the statement is considered a statement of purpose or intended use of the produced notochordal matrix.   “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the 

Claims 1-3 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 8 of copending Application No. 16/965046.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending patent application.  In addition, both claim methods of preparing a notochordal cell matrix solution or gel using the same steps and the limitations of the instant claim 1 is recited by claims 7 and 8 of Application No. 16/965046.  Although, the method of Application No. 16/965046 states a different use of the notochordal cell matrix, for use in the treatment of osteoarthritis, in claim 1 the preamble fails to limit the structure of the claimed invention and the statement is considered a statement of purpose or intended use of the produced notochordal matrix.   “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  (MPEP 2111.02 Section II)  In the instant case, the claim body 
Claims 2 and 3 contain wherein clause that recites the intended result of the method rather than requiring an additional step be performed. MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and that a such a clause ‘"in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Therefore since these claims only recite the results of the steps, then the steps recited in the co-pending application reading on the method of claim 1 will also read on these results since performing the same steps will inherently lead to the same results in the absence of evidence to the contrary including unexpected results.

Response to Arguments 
Applicant’s arguments, see Section IV of Remarks (pg. 4-8), filed Mar. 29, 2021, with respect to the rejection of claims 1-3 under 35 USC § 103 over Detamore in view of Moehlenbruck have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Illien‐Jünger in view of Detamore and Moehlenbruck.

Applicant's arguments filed Mar. 29, 2021 with respect to the nonstatutory double patenting rejections of claims 1-3 have been fully considered but they are not persuasive.  
 

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632